DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 80,83,84 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Whittle et al.(USAN 20030021752;1/30/2003) having a filing date of 9/12/2001).
Whittle et al. teach Table 4 “

    PNG
    media_image1.png
    351
    414
    media_image1.png
    Greyscale
” where it is even ratio of THC:CBD of 50:50 is used to treat multiple sclerosis.
Whittle et al. at paragraph 103 “

    PNG
    media_image2.png
    131
    393
    media_image2.png
    Greyscale
” teach that cannabis which contains THC and CBD counteracts pain and spasms in multiple sclerosis.
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 80,83-85,91 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Brady et al.( Preliminary results of cannabis extract for refractory urinary tract dysfunction in advanced multiple sclerosis, Society for Neuroscience Abstracts, (2001) Vol. 27, No. 2, pp. 2234) . Brady et al teach a method of delivering sublingal spray comprising 2.5 mg of each THC(delta-9-tetrahydrocannibinol) and CBD(cannabidiol) to a multiple sclerosis patient . Multiple sclerosis is associated with spasticity. Therefore, it is inherent that treatment of multiple sclerosis would treat the spasms associated with it(See multiple sclerosis spasms-Bing)..


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 81,82,85-95 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Whittle et al.(USAN 20030021752;1/30/2003) having a filing date of 9/12/2001) in further view of the 102 rejection above. .
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 2146 et seq. USAN ‘752 does not teach volume of 22.5-27.5 mg/ml THC to 22.5-27.5 mg/ml CBD or 22.5-27.5 mg/ml THC to 25 mg/ml CBD being specifically effective in treating multiple sclerosis spasms. However, Whittle et al. at Table 4 does teach that even ratios of THC:CBD are effective in treating multiple sclerosis. The instantly claimed volume ranges of 22.5-27.5 mg/ml THC to 22.5-27.5 mg/ml CBD or 22.5-27.5 mg/ml THC to 25 mg/ml CBD allows for an Artisan to be motivated to arrive at said ratio using the volume ratios recited in the instant claims. Whittle et al. ‘752 at paragraphs 12-62 list numerous modes of delivery of the cannabis compositions to patients including subligual, buccal mucosa, aerosol, and pump-spray action. In addition, Whittle et al. ‘752 at paragraphs 59 teach “

    PNG
    media_image3.png
    255
    482
    media_image3.png
    Greyscale
”
Meeting the particle limitation associated with pump spray delivery. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 80-95 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10807777. Although the claims at issue are not identical, they are not patentably distinct from each other because both USPN claims and instant claims to a method treating muscle sclerosis comprising administering 22.5-27.5 mg/ml THC to 22.5-27.5 mg/ml CBD or 22.5-27.5 mg/ml THC to 25 mg/ml CBD to a multiple sclerosis patient via subligual, buccal mucosa, aerosol, and pump-spray action delivery. USPN independent claim is narrower in scope than instant independent claims. However, instant dependent claims’ limitations are encompassed by USPN independent claims rendering instant claims as a whole. 
Claims 80-95 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10538373. Although the claims at issue are not identical, they are not patentably distinct from each other because both USPN claims and instant claims to a method treating muscle sclerosis comprising administering 22.5-27.5 mg/ml THC to 22.5-27.5 mg/ml CBD or 22.5-27.5 mg/ml THC to 25 mg/ml CBD to a multiple sclerosis patient via subligual, buccal mucosa, aerosol, and pump-spray action delivery. USPN independent claim is narrower in scope than instant independent claims. However, instant dependent claims’ limitations are encompassed by USPN independent claims rendering instant claims as a whole. 
Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALTON N PRYOR/Primary Examiner, Art Unit 1616